Citation Nr: 1544745	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-31 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for tinnitus and denied a petition to reopen the previously denied claims of service connection for an acquired psychiatric disorder and bilateral hearing loss. 

The Board previously considered these issues in June 2011 and July 2014.  In a June 2011 decision, the Board reopened the previously denied claims of service connection for an acquired psychiatric disorder and bilateral hearing loss, and remanded those issues, along with the issue of service connection for tinnitus, for further development, to include a VA audiological examination.  Thereafter, in a July 2014 decision, the Board again remanded the issues on appeal for additional evidentiary development with regard to outstanding treatment records.

In an April 2015 rating decision, the RO granted service connection for PTSD, with an evaluation of 100 percent, effective January 6, 2008, and an evaluation of 50 percent, from September 20, 2014, forward.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.  

In August 2015, the Veteran filed an increased rating claim for PTSD, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

The weight of the evidence favors a finding that the Veteran's current tinnitus began in and has continued since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The July 2011 VA examination shows a report of recurrent tinnitus.  The Veteran stated that he has experienced tinnitus since he separated from service in 1981.  He is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

VA treatment records show complaints of tinnitus from as early as August 2002.  An April 2005 VA audiology note shows a report of constant tinnitus of the right ear and a report of hazardous noise exposure from field artillery in service.  Further, VA treatment records dated in January 2007, May 2007 and July 2007 show reports of mild tinnitus of the right ear.  An October 2010 Veteran Center intake assessment also notes complaints of tinnitus, bilaterally.  The Board acknowledges VA treatments note showing that the Veteran denied tinnitus in March 2006 and October 2006, but finds that these records are outliers, as they are inconsistent with the majority of the treatment records.  Overall, then, there is equipoise as to current disability.

With regard to the Veteran's report of hazardous noise exposure in service, the Board notes that his military occupational specialty was cannon crewman.  See DD Form 214 (in military personnel records).  As such, the Board concedes the allegation of hazardous noise exposure during service.

It is unclear whether the Veteran's tinnitus symptoms started during service or within one year after service.  Nevertheless, the Board finds that his report of symptoms since 1981 is sufficient to raise the possibility that such symptoms started in service or within a year of it.  Resolving doubt in the Veteran's favor, the Board finds that there has been continuity of symptomatology since service.

Additionally, the Board notes that the July 2011 VA examiner opined that the Veteran's tinnitus is less likely than not related to military service.  This opinion was based on the VA treatment record showing that the Veteran denied tinnitus symptoms in October 2006.  As stated above, this observation is not consistent with other VA treatment records both prior and subsequent, and has been found to be an outlier.  As such, the opinion of the VA examiner lacks probative value.

Therefore, giving the benefit of the doubt to the Veteran, the elements of service connection for tinnitus are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.


REMAND

The July 2014 Board remand instructed the AOJ to obtain the Veteran's service treatment records, which had previously been deemed unavailable.  These were received in October 2014 and have since been associated with the claims file.

The July 2011 VA examiner did not review the newly obtained service treatment records.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the July 2011 VA examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file, to include recently obtained service treatment records, should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's current hearing loss disability at least as likely as not (probability of 50 percent or more) related to service?  

The examiner must provide an explanation for this opinion that takes into account the Veteran's reports as to the onset of his disability and noise exposure.  In this regard, please note an August 2007 VA treatment note showing a report of hearing loss since service.  Additionally, assume that the Veteran was exposed to hazardous artillery noise in service.

The examiner should comment on whether the current hearing loss could be related in whole or part to the in-service noise exposure and the likelihood of such a relationship.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered twith the other evidence of record.

If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


